                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND


WILLIAM A. LUCAS, JR.
      Plaintiff,


       v.                                                C.A. No. 18-530-JJM-PAS


STATE OF RHODE ISLAND DEPARTMENT C.O. COLASONTE, et al.
      Defendants.


                                  ORDER OF DISMISSAL

       On September 27, 2018, the Court entered an order directing the plaintiff to file a
certified copy of his inmate account statement within 30 days of the issued order. Plaintiff
having failed to comply, it is hereby ordered that the above-captioned case be dismissed
without prejudice.


       It is so ordered.




       November 1, 2018                           By the Court:
                                                  /s/John J. McConnell, Jr.
                                                  U.S. District Judge
